Citation Nr: 0511648	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  95-23 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a psychotic disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's father


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant served on active duty from November 1990 to 
July 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision by the 
Newark, New Jersey RO.  The veteran appealed, and in June 
1998 the Board remanded the claim for additional development.  
In June 2002, the Board denied the claim.  The veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In September 2004, the Court issued an Order 
vacating the June 2002 Board decision.  


REMAND

The medical and administrative history of this claim may be 
summarized as follows: Prior to service, reports from the 
Charter Fairmont Institute (CFI) show that the veteran was 
hospitalized for psychiatric symptoms between December 1988 
and January 1989, after he assaulted his sister.  The veteran 
was noted to have a two-year history of psychiatric symptoms, 
and multiple symptoms of psychosis were observed.  The Axis I 
diagnosis was "Brief Reactive Psychosis; Identity Disorder 
(however the possibility of an incipient schizophreniform 
disorder cannot be ruled out at this time)."  Outpatient 
psychotherapy and pharmacological treatment were recommended.  
The prognosis was reported as guarded in view of the minimal 
response to treatment and continuing resistance to most 
treatment efforts.

In October 1989, the veteran was hospitalized for five days 
for psychiatric symptoms at Zurbrugg Memorial Hospital.  The 
veteran's father signed him out against medical advice.  The 
final diagnosis was schizophrenic disorder.  Outpatient 
psychotherapy and pharmacological treatment were recommended.  
The prognosis was reported as guarded without treatment.

The veteran served in the Navy from November 29, 1990, to 
July 19, 1991.  A "report of medical history" accompanying 
his enlistment examination report, dated in October 1990, 
shows that the veteran denied a history of "nervous trouble 
of any sort."  Similarly, a "report of medical history" 
accompanying a submarine duty examination report, dated in 
December 1990, shows that the veteran denied a history of 
"nervous trouble of any sort."  In both reports, he 
indicated that he had never been treated for a mental 
condition or been a patient in any type of hospitals.  The 
first reference to any psychological problem is an outpatient 
psychological evaluation, dated April 24, 1991.  In that 
report, he received an Axis I diagnosis of "occupational 
problems" and an Axis II diagnosis of schizoid personality 
disorder.  Two days later, on April 26, 1991, he was 
hospitalized due to depression, anxiety reaction, confusion, 
feelings of frustration, and total helplessness.  He was 
discharged from the hospital on May 10, 1991.  The final 
diagnoses were "adjustment disorder with depressed mood, 
severe, resolving," and schizoid personality disorder, 
severe.  A May 10, 1991 psychiatric evaluation report notes 
that the veteran denied a previous history of psychiatric 
illness, that he had a severe personality disorder, and that 
he was recommended for administrative discharge.  Reports, 
dated in May 1991, state that the veteran wanted out of the 
military so he could attend college, and that he was doing 
"fairly well" in his job assignment with no significant 
difficulty, but that he considered his work boring and 
unrewarding.  He was noted to be eating and sleeping well.  
One report notes, "He strongly indicated that he does not 
have what it takes to function adequately and productively in 
the military service."  The impression was personality 
disorder NOS with immature, dependent and schizoid features, 
severe.  In July 1991, the veteran was administratively 
discharged from the Navy.  

The first record of post-service medical treatment for 
psychiatric symptoms comes about 11/2 years after separation 
from service.  See report from the Camden County Health 
Services Center (CCHSC), dated January 26, 1993.  The CCHSC 
reports indicate that the veteran was involuntarily committed 
after he displayed bizarre and threatening behavior.  He was 
discharged on March 10, 1993.  The final Axis I diagnosis was 
schizophrenia, chronic paranoid type with exacerbation of 
psychotic symptoms.  Subsequently dated reports from VA and 
non-VA sources, dated no later than 1998, show that the 
veteran received additional treatment for psychiatric 
symptoms, with diagnoses of schizophrenia (variously 
described).  

In its June 2002 decision, the Board determined that the 
veteran's schizophrenia clearly and unmistakably pre-existed 
service, and that it was not aggravated during service.  The 
Board cited to a number of statements made by two examiners 
in VA reports, dated in November 1999, and February 2001.  
The Board noted that the November 1999 examiner stated that 
it was "unlikely" that anything that happened in the Navy 
would have made the appellant's symptoms any worse.  The 
Board further noted that the February 2001 examiner stated 
that it was "unlikely" that the appellant's schizophrenia 
was aggravated by his military service, and that it was 
"much more likely that this was just a progression of his 
schizophrenia."  

In its September 2004 decision, the Court held that although 
the Board was correct in determining that the veteran's 
schizophrenia clearly and unmistakably pre-existed service, 
the evidence of record did not warrant the conclusion that 
the veteran's schizophrenia clearly and unmistakably did not 
increase in severity beyond the natural course of the disease 
during service.  Citing Cotant v. Principi, 17 Vet. App. 116, 
131 (2003).  Of particular note, the Court essentially stated 
that although the language in the November 1999 and February 
2001 VA examiner's opinions expressed "some degree of 
conviction," the language did not meet the standard for 
clear and unmistakable evidence.  

In Cotant, the Court held that the presumption of soundness 
may only be rebutted where there is clear and unmistakable 
evidence that the condition both preexisted service and was 
not aggravated by service.  See Cotant v. Principi, 17 Vet. 
App. 116 (2003).  

The Board first notes that a medical examiner must consider 
the records of prior medical examinations and treatment in 
order to ensure a fully informed opinion.  See Hampton v. 
Gober, 10 Vet. App. 481 483 (1997); Schroeder v. Brown, 6 
Vet. App. 220, 225 (1994); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 123 (1991).  In this case, the claims files do 
not contain any reports of treatment for psychiatric symptoms 
during the last six years, i.e., since 1998.  On remand, 
prior to scheduling the veteran for an examination, the RO 
should contact the veteran and request that he identify all 
treatment for psychiatric symptoms after 1998, followed by an 
attempt to obtain the reports of all identified treatment.  

The Board further notes that the legal standard, and the 
issue on appeal, have changed since the RO requested an 
etiological opinion in February 2001.  Specifically, the 
Cotant case was decided in 2003, and a review of the RO's 
February 2001 request for an opinion shows that the current 
relevant legal standard was not set forth.  Furthermore, 
there is no longer an issue as to whether the veteran's 
mental disability clearly and unmistakably preexisted 
service.  Under the circumstances, the veteran should be 
scheduled for another VA examination, and an opinion should 
be obtained that is more probative of the veteran's claim.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center in Washington DC for 
the following action:

1.  The veteran should be contacted and 
requested to identify the dates, and 
places of treatment, where he has 
received treatment for psychiatric 
symptoms after 1998 (i.e., after the most 
recent treatment reports of record).  The 
RO should obtain any pertinent treatment 
records that are identified and are not 
currently associated with the claims 
files.

2.  Upon completion of the above, the 
veteran should be afforded a psychiatric 
examination for the purpose of 
determining the nature and etiology of 
his current psychiatric disorder.  The 
examiner should review the contents of 
the claims files, and obtain relevant 
history from the veteran.  Following the 
examination, the examiner should express 
opinion on the following questions: 

(a) What is the diagnosis of current 
psychiatric disorder?; and, 

(b) Is there clear and unmistakable 
evidence that such disorder did not 
undergo a permanent increase in severity 
during the veteran's service that was 
beyond the natural progress of the 
disorder? 

The examiner must provide a rationale for 
the opinions expressed.  The  claims 
folder and a full copy of this remand 
should be made available to the examiner.

3.  Thereafter, the RO should conduct a 
de novo review of the claim of 
entitlement to service connection for a 
psychotic disorder.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




